Exhibit 10.6

AFFINION GROUP HOLDINGS, INC.

2007 STOCK AWARD PLAN

1. Purpose. The purpose of the Affinion Group Holdings, Inc. 2007 Stock Award
Plan is to provide a means through which the Company and its Affiliates may
attract and retain key personnel and to provide a means whereby directors,
officers, employees, consultants and advisors (and prospective directors,
officers, employees, consultants and advisors) of the Company and its Affiliates
can acquire and maintain an equity interest in the Company, or be paid incentive
compensation, which may (but need not) be measured by reference to the value of
Common Stock, thereby strengthening their commitment to the welfare of the
Company and its Affiliates and aligning their interests with those of the
Company’s stockholders.

2. Definitions. The following definitions shall be applicable throughout the
Plan:

(a) “Affiliate” means (i) any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person or entity, whether through the ownership of voting or
other securities, by contract or otherwise.

(b) “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Stock Bonus Award, and Performance Compensation Award
granted under the Plan.

(c) “Board” means the Board of Directors of the Company.

(d) “Business Combination” has the meaning given such term in the definition of
“Change in Control.”

(e) “Cause” means, in the case of a particular Award, unless the applicable
Award agreement states otherwise, (i) the Company or an Affiliate having “cause”
to terminate a Participant’s employment or service, as defined in any employment
or consulting agreement between the Participant and the Company or an Affiliate
in effect at the time of such termination or (ii) in the absence of any such
employment or consulting agreement (or the absence of any definition of “Cause”
contained therein), (A) the Participant’s commission of, conviction for, plea of
guilty or nolo contendere to a felony or a crime involving moral turpitude, or
other material act or omission involving dishonesty or fraud, (B) the
Participant’s conduct that brings or is reasonably likely to bring the Company
or any of its Affiliates into public disgrace or disrepute and that affects the
Company’s or any Affiliate’s business in any material way, (C) the Participant’s
failure to perform duties as reasonably directed by the Company or the
Participant’s material violation of any rule, regulation, policy or plan for the
conduct of any service provider to the Company or its Affiliates or its or their
business (which, if curable, is not cured within 10 days after notice thereof is
provided to the Participant) or (D) the Participant’s gross negligence, willful
malfeasance or material act of disloyalty with respect to the Company or its
Affiliates (which, if curable, is not cured within 10 days after notice thereof
is provided to the Participant). Any determination of whether Cause exists shall
be made by the Committee in its sole discretion.

 

1



--------------------------------------------------------------------------------

(f) “Change in Control” shall, in the case of a particular Award, unless the
applicable Award agreement states otherwise or contains a different definition
of “Change in Control,” be deemed to occur upon:

(i) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 50% or more of either (A) the
then-outstanding shares of Common Stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 2(f), the following acquisitions shall not
constitute a Change in Control: (I) any acquisition directly from the Company,
(II) any acquisition by the Company, (III) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliate, (IV) any acquisition by any corporation pursuant to a transaction
that complies with Sections 2(f)(iii)(A), 2(f)(iii)(B) and 2(f)(iii)(C), (V) any
acquisition by Apollo Management, L.P., any affiliate of Apollo Management, L.P.
or any group of which Apollo Management, L.P. is a member (a “Designated
Holder”), (VI) any acquisition involving beneficial ownership of less than 50%
of the Outstanding Company Common Stock or the Outstanding Company Voting
Securities that is determined by the Board, based on review of public disclosure
by the acquiring Person with respect to its passive investment intent, not to
have a purpose or effect of changing or influencing the control of the Company,
provided, however, that for purposes of this clause (VI), any such acquisition
in connection with (x) an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents or (y) any Business Combination shall be presumed to be
for the purpose or with the effect of changing or influencing the control of the
Company;

(ii) During any period of five (5) consecutive years, individuals who, as of the
date hereof, constitute the Board (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(iii) Consummation of a reorganization (excluding a reorganization under either
Chapter 7 or Chapter 11 of Title 11 of the United States Code), merger,
statutory share exchange or consolidation or similar transaction involving the
Company or any of its subsidiaries, a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any of its subsidiaries

 

2



--------------------------------------------------------------------------------

(each, a “Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 50% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(g) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.

(h) “Committee” means a committee of at least two people as the Board may
appoint to administer the Plan or, if no such committee has been appointed by
the Board, the Board.

(i) “Common Stock” means the common stock, par value $0.01 per share, of the
Company (and any stock or other securities into which such common stock may be
converted or into which it may be exchanged).

(j) “Company” means Affinion Group Holdings, Inc., a Delaware corporation, and
any successor thereto.

(k) “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.

 

3



--------------------------------------------------------------------------------

(l) “Designated Holder” has the meaning given such term in the definition of
“Change in Control.”

(m) “Effective Date” means November 7, 2007.

(n) “Eligible Director” means a person who is (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act, and (ii) an “outside
director” within the meaning of Section 162(m) of the Code.

(o) “Eligible Person” means any (i) individual employed by the Company or an
Affiliate; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director of the Company or an
Affiliate; (iii) consultant or advisor to the Company or an Affiliate who may be
offered securities registrable on Form S-8 under the Securities Act or pursuant
to Rule 701 of the Securities Act, or any other available exemption, as
applicable; or (iv) prospective employees, directors, officers, consultants or
advisors who have accepted offers of employment or consultancy from the Company
or its Affiliates (and would satisfy the provisions of clauses (i) through
(iii) above once he or she begins employment with or providing services to the
Company or its Affiliates).

(p) “Exchange Act” has the meaning given such term in the definition of “Change
in Control,” and any reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

(q) “Exercise Price” has the meaning given such term in Section 7(b) of the
Plan.

(r) “Fair Market Value” means, on a given date, (i) if the Common Stock is
listed on the New York Stock Exchange or another national securities exchange,
the closing sales price of the Common Stock reported on such national securities
exchange, or, if there is no such sale on that date, then on the last preceding
date on which such a sale was reported; (ii) if the Common Stock is not listed
on the New York Stock Exchange or another national securities exchange, but is
quoted in the NASDAQ National Market Reporting System or another inter-dealer
quotation system on a last sale basis, the closing bid price or, if there is no
such sale on that date, then on the last preceding date on which a sale was
reported; or (iii) if the Common Stock is not listed on a national securities
exchange or quoted in an inter-dealer quotation system on a last sale basis, the
amount determined by the Committee in good faith to be the fair market value of
the Common Stock.

(s) “Immediate Family Members” shall have the meaning set forth in
Section 15(b).

(t) “Incentive Stock Option” means an Option that is designated by the Committee
as an incentive stock option as described in Section 422 of the Code and
otherwise meets the requirements set forth in the Plan.

 

4



--------------------------------------------------------------------------------

(u) “Incumbent Board” has the meaning given such term in the definition of
“Change in Control.”

(v) “Indemnifiable Person” shall have the meaning set forth in Section 4(e) of
the Plan.

(w) “Mature Shares” means shares of Common Stock owned by a Participant that are
not subject to any pledge or security interest and that have been either
previously acquired by the Participant on the open market or meet such other
requirements, if any, as the Committee may determine are necessary in order to
avoid an accounting earnings charge on account of the use of such shares to pay
the Exercise Price or satisfy a withholding obligation of the Participant.

(x) “Negative Discretion” shall mean the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award consistent with Section 162(m) of the Code.

(y) “Nonqualified Stock Option” means an Option that is not designated by the
Committee as an Incentive Stock Option.

(z) “Option” means an Award granted under Section 7 of the Plan.

(aa) “Option Period” has the meaning given such term in Section 7(c) of the
Plan.

(bb) “Outstanding Company Common Stock” has the meaning given such term in the
definition of “Change in Control.”

(cc) “Outstanding Company Voting Securities” has the meaning given such term in
the definition of “Change in Control.”

(dd) “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to
Section 6 of the Plan.

(ee) “Performance Compensation Award” shall mean any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.

(ff) “Performance Criteria” shall mean the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance Compensation Award under
the Plan.

(gg) “Performance Formula” shall mean, for a Performance Period, the one or more
objective formulae applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.

 

5



--------------------------------------------------------------------------------

(hh) “Performance Goals” shall mean, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
Performance Criteria.

(ii) “Performance Period” shall mean the one or more periods of time, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to, and
the payment of, a Performance Compensation Award.

(jj) “Permitted Transferee” shall have the meaning set forth in Section 15(b) of
the Plan.

(kk) “Person” has the meaning given such term in the definition of “Change in
Control.”

(ll) “Plan” means this Affinion Group Holdings, Inc. 2007 Stock Award Plan.

(mm) “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions or, as applicable, the period
of time within which performance is measured for purposes of determining whether
an Award has been earned.

(nn) “Restricted Stock Unit” means an unfunded and unsecured promise to deliver
shares of Common Stock, cash, other securities or other property, subject to
certain restrictions (including, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.

(oo) “Restricted Stock” means Common Stock, subject to certain specified
restrictions (including, without limitation, a requirement that the Participant
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 9 of the Plan.

(pp) “SAR Period” has the meaning given such term in Section 8(b) of the Plan.

(qq) “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of the Securities Act
shall be deemed to include any rules, regulations or other interpretative
guidance under such section, and any amendments or successor provisions to such
section, rules, regulations or guidance.

(rr) “Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of the Plan.

(ss) “Stock Bonus Award” means an Award granted under Section 10 of the Plan.

(tt) “Strike Price” means, except as otherwise provided by the Committee in the
case of Substitute Awards, (i) in the case of a SAR granted in tandem with an
Option, the Exercise Price of the related Option, or (ii) in the case of a SAR
granted independent of an Option, the Fair Market Value on the Date of Grant.

 

6



--------------------------------------------------------------------------------

(uu) “Subsidiary” means, with respect to any specified Person:

(1) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Outstanding Company Voting Securities
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person (or a
combination thereof); and

(2) any partnership (or any comparable foreign entity (a) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or Subsidiary of such Person or (b) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).

(vv) “Substitute Award” has the meaning given such term in Section 5(e).

3. Effective Date; Duration. The Plan shall be effective as of the Effective
Date. The expiration date of the Plan, on and after which date no Awards may be
granted hereunder, shall be the tenth anniversary of the Effective Date;
provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

4. Administration. (a) The Committee shall administer the Plan. To the extent
required to comply with the provisions of Rule 16b-3 promulgated under the
Exchange Act (if the Board is not acting as the Committee under the Plan) or
necessary to obtain the exception for performance-based compensation under
Section 162(m) of the Code, as applicable, it is intended that each member of
the Committee shall, at the time he takes any action with respect to an Award
under the Plan, be an Eligible Director. However, the fact that a Committee
member shall fail to qualify as an Eligible Director shall not invalidate any
Award granted by the Committee that is otherwise validly granted under the Plan.
The majority of the members of the Committee shall constitute a quorum. The acts
of a majority of the members present at any meeting at which a quorum is present
or acts approved in writing by a majority of the Committee shall be deemed the
acts of the Committee.

(b) Subject to the provisions of the Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Common Stock to be covered
by, or with respect to which payments, rights, or other matters are to be
calculated in connection with, Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, shares of Common
Stock, other securities, other Awards or other property, or canceled, forfeited,
or suspended and the method or methods by which Awards may be settled,

 

7



--------------------------------------------------------------------------------

exercised, canceled, forfeited, or suspended; (vi) determine whether, to what
extent, and under what circumstances the delivery of cash, Common Stock, other
securities, other Awards or other property and other amounts payable with
respect to an Award shall be deferred either automatically or at the election of
the Participant or of the Committee; (vii) interpret, administer, reconcile any
inconsistency in, correct any defect in and/or supply any omission in the Plan
and any instrument or agreement relating to, or Award granted under, the Plan;
(viii) establish, amend, suspend, or waive any rules and regulations and appoint
such agents as the Committee shall deem appropriate for the proper
administration of the Plan; (ix) accelerate the vesting or exercisability of,
payment for or lapse of restrictions on, Awards; and (x) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.

(c) The Committee may delegate to one or more officers of the Company or any
Affiliate the authority to act on behalf of the Committee with respect to any
matter, right, obligation, or election that is the responsibility of or that is
allocated to the Committee herein, and that may be so delegated as a matter of
law, except for grants of Awards to persons (i) subject to Section 16 of the
Exchange Act or (ii) who are, or who are reasonably expected to be, “covered
employees” for purposes of Code Section 162(m).

(d) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all persons or entities,
including, without limitation, the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award, and any stockholder of the Company.

(e) No member of the Board, the Committee, delegate of the Committee or any
employee or agent of the Company (each such person, an “Indemnifiable Person”)
shall be liable for any action taken or omitted to be taken or any determination
made in good faith with respect to the Plan or any Award hereunder. Each
Indemnifiable Person shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense (including attorneys’
fees) that may be imposed upon or incurred by such Indemnifiable Person in
connection with or resulting from any action, suit or proceeding to which such
Indemnifiable Person may be a party or in which such Indemnifiable Person may be
involved by reason of any action taken or omitted to be taken under the Plan or
any Award agreement and against and from any and all amounts paid by such
Indemnifiable Person with the Company’s approval, in settlement thereof, or paid
by such Indemnifiable Person in satisfaction of any judgment in any such action,
suit or proceeding against such Indemnifiable Person, provided, that the Company
shall have the right, at its own expense, to assume and defend any such action,
suit or proceeding and once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to an Indemnifiable Person to the extent that a final judgment or
other final adjudication (in either case not subject to further appeal) binding
upon such Indemnifiable Person determines that the acts or omissions of such
Indemnifiable Person giving rise to the indemnification claim resulted from such
Indemnifiable Person’s bad faith, fraud or willful criminal act or omission or
that such right of indemnification is otherwise prohibited by law or by the
Company’s Certificate of Incorporation or Bylaws. The foregoing

 

8



--------------------------------------------------------------------------------

right of indemnification shall not be exclusive of any other rights of
indemnification to which such Indemnifiable Persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any other power that the Company may have to indemnify such
Indemnifiable Persons or hold them harmless.

(f) Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards. In any such case, the Board
shall have all the authority granted to the Committee under the Plan.

5. Grant of Awards; Shares Subject to the Plan; Limitations. (a) The Committee
may, from time to time, grant Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Stock Bonus Awards and/or Performance
Compensation Awards to one or more Eligible Persons.

(b) Awards granted under the Plan shall be subject to the following limitations:
(i) subject to Section 12 of the Plan, the Committee is authorized to deliver
under the Plan 10,000,000 shares; (ii) subject to Section 12 of the Plan, grants
of Options or SARs under the Plan in respect of no more than 2,500,000 shares of
Common Stock may be made to any single Participant during any calendar year;
(iii) subject to Section 12 of the Plan, no more than 2,500,000 shares of Common
Stock may be earned in respect of Performance Compensation Awards granted
pursuant to Section 11 of the Plan to any single Participant for a single
calendar year during a Performance Period, or in the event such Performance
Compensation Award is paid in cash, other securities, other Awards or other
property, no more than the Fair Market Value of 2,500,000 shares of Common Stock
on the last day of the Performance Period to which such Award relates; and
(iv) the maximum amount that can be paid to any single Participant in any one
calendar year pursuant to a cash bonus Award described in Section 11(a) of the
Plan shall be $15,000,000.

(c) Use of shares of Common Stock to pay the required Exercise Price or tax
obligations, or shares not issued in connection with settlement of an Option or
SAR or that are used or withheld to satisfy tax obligations of the Participant
shall, notwithstanding anything herein to the contrary, not be available again
for other Awards under the Plan. Shares underlying Awards under this Plan that
are forfeited, cancelled, expire unexercised, or are settled in cash are
available again for Awards under the Plan.

(d) Shares of Common Stock delivered by the Company in settlement of Awards may
be authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase, or a combination of
the foregoing.

(e) Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity acquired by the Company or with which the Company combines
(“Substitute Awards”). The number of shares of Common Stock underlying any
Substitute Awards shall be counted against the aggregate number of shares of
Common Stock available for Awards under the Plan.

 

9



--------------------------------------------------------------------------------

6. Eligibility. Participation shall be limited to Eligible Persons who have
entered into an Award agreement or who have received written notification from
the Committee, or from a person designated by the Committee, that they have been
selected to participate in the Plan.

7. Options. (a) Generally. Each Option granted under the Plan shall be evidenced
by an Award agreement (whether in paper or electronic medium (including email or
the posting on a web site maintained by the Company or a third party under
contract with the Company)). Each Option so granted shall be subject to the
conditions set forth in this Section 7, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
agreement. All Options granted under the Plan shall be Nonqualified Stock
Options unless the applicable Award agreement expressly states that the Option
is intended to be an Incentive Stock Option. Incentive Stock Options shall be
granted only to Eligible Persons who are employees of the Company and its
Affiliates, and no Incentive Stock Option shall be granted to any Eligible
Person who is ineligible to receive an Incentive Stock Option under the Code. No
Option shall be treated as an Incentive Stock Option unless the Plan has been
approved by the stockholders of the Company in a manner intended to comply with
the stockholder approval requirements of Section 422(b)(1) of the Code, provided
that any Option intended to be an Incentive Stock Option shall not fail to be
effective solely on account of a failure to obtain such approval, but rather
such Option shall be treated as a Nonqualified Stock Option unless and until
such approval is obtained. In the case of an Incentive Stock Option, the terms
and conditions of such grant shall be subject to and comply with such rules as
may be prescribed by Section 422 of the Code. If for any reason an Option
intended to be an Incentive Stock Option (or any portion thereof) shall not
qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, such Option or portion thereof shall be regarded as a
Nonqualified Stock Option appropriately granted under the Plan.

(b) Exercise Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share (determined as of the Date of Grant); provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns stock representing more than 10% of the voting power
of all classes of stock of the Company or any Affiliate, the Exercise Price per
share shall not be less than 110% of the Fair Market Value per share on the Date
of Grant.

(c) Vesting and Expiration. Options shall vest and become exercisable in such
manner and on such date or dates determined by the Committee and shall expire
after such period, not to exceed ten years, as may be determined by the
Committee (the “Option Period”); provided, however, that the Option Period shall
not exceed five years from the Date of Grant in the case of an Incentive Stock
Option granted to a Participant who on the Date of Grant owns stock representing
more than 10% of the voting power of all classes of stock of the Company or any
Affiliate; provided, further, that notwithstanding any vesting dates set by the
Committee, the Committee may, in its sole discretion, accelerate the
exercisability of any Option, which acceleration shall not affect the terms and
conditions of such Option other than with respect to exercisability. Unless
otherwise provided by the Committee in an Award agreement: (i) an Option shall
vest and become exercisable with respect to 25% of the shares of Common Stock
subject to such Option on each of the first four anniversaries of the Date of
Grant; (ii) the

 

10



--------------------------------------------------------------------------------

unvested portion of an Option shall expire upon termination of employment or
service of the Participant granted the Option, and the vested portion of such
Option shall remain exercisable for (A) one year following termination of
employment or service by reason of such Participant’s death or disability (as
determined by the Committee), but not later than the expiration of the Option
Period or (B) 90 days following termination of employment or service for any
reason other than such Participant’s death or disability, and other than such
Participant’s termination of employment or service for Cause, but not later than
the expiration of the Option Period; and (iii) both the unvested and the vested
portion of an Option shall expire upon the termination of the Participant’s
employment or service by the Company for Cause.

(d) Method of Exercise and Form of Payment. No shares of Common Stock shall be
delivered pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any federal, state, local and non-U.S. income
and employment taxes required to be withheld. Options that have become
exercisable may be exercised by delivery of written or electronic notice of
exercise to the Company in accordance with the terms of the Option accompanied
by payment of the Exercise Price. The Exercise Price shall be payable (i) in
cash, check, cash equivalent and/or shares of Common Stock valued at the Fair
Market Value at the time the Option is exercised (including, pursuant to
procedures approved by the Committee, by means of attestation of ownership of a
sufficient number of shares of Common Stock in lieu of actual delivery of such
shares to the Company); provided, that such shares of Common Stock are not
subject to any pledge or other security interest and are Mature Shares and;
(ii) by such other method as the Committee may permit in its sole discretion,
including without limitation: (A) in other property having a fair market value
on the date of exercise equal to the Exercise Price or (B) if there is a public
market for the shares of Common Stock at such time, by means of a
broker-assisted “cashless exercise” pursuant to which the Company is delivered a
copy of irrevocable instructions to a stockbroker to sell the shares of Common
Stock otherwise deliverable upon the exercise of the Option and to deliver
promptly to the Company an amount equal to the Exercise Price or (C) by a “net
exercise” method whereby the Company withholds from the delivery of the shares
of Common Stock for which the Option was exercised that number of shares of
Common Stock having a Fair Market Value equal to the aggregate Exercise Price
for the shares of Common Stock for which the Option was exercised. Any
fractional shares of Common Stock shall be settled in cash.

(e) Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date he makes a disqualifying
disposition of any Common Stock acquired pursuant to the exercise of such
Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or
(B) one year after the date of exercise of the Incentive Stock Option. The
Company may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession of any Common Stock acquired
pursuant to the exercise of an Incentive Stock Option as agent for the
applicable Participant until the end of the period described in the preceding
sentence.

(f) Compliance With Laws, etc. Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in a manner that the Committee
determines

 

11



--------------------------------------------------------------------------------

would violate the Sarbanes-Oxley Act of 2002, or any other applicable law or the
applicable rules and regulations of the Securities and Exchange Commission or
the applicable rules and regulations of any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or traded.

8. Stock Appreciation Rights. (a) Generally. Each SAR granted under the Plan
shall be evidenced by an Award agreement (whether in paper or electronic medium
(including email or the posting on a web site maintained by the Company or a
third party under contract with the Company)). Each SAR so granted shall be
subject to the conditions set forth in this Section 8, and to such other
conditions not inconsistent with the Plan as may be reflected in the applicable
Award agreement. Any Option granted under the Plan may include tandem SARs. The
Committee also may award SARs to Eligible Persons independent of any Option.

(b) Vesting and Expiration. A SAR granted in connection with an Option shall
become exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option. A SAR granted independent of
an Option shall vest and become exercisable and shall expire in such manner and
on such date or dates determined by the Committee and shall expire after such
period, not to exceed ten years, as may be determined by the Committee (the “SAR
Period”); provided, however, that notwithstanding any vesting dates set by the
Committee, the Committee may, in its sole discretion, accelerate the
exercisability of any SAR, which acceleration shall not affect the terms and
conditions of such SAR other than with respect to exercisability. Unless
otherwise provided by the Committee in an Award agreement: (i) a SAR shall vest
and become exercisable with respect to 25% of the shares of Common Stock subject
to such SAR on each of the first four anniversaries of the Date of Grant;
(ii) the unvested portion of a SAR shall expire upon termination of employment
or service of the Participant granted the SAR, and the vested portion of such
SAR shall remain exercisable for (A) one year following termination of
employment or service by reason of such Participant’s death or disability (as
determined by the Committee), but not later than the expiration of the SAR
Period or (B) 90 days following termination of employment or service for any
reason other than such Participant’s death or disability, and other than such
Participant’s termination of employment or service for Cause, but not later than
the expiration of the SAR Period; and (iii) both the unvested and the vested
portion of a SAR shall expire upon the termination of the Participant’s
employment or service by the Company for Cause.

(c) Method of Exercise. SARs that have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded. Notwithstanding the
foregoing, if on the last day of the Option Period (or in the case of a SAR
independent of an option, the SAR Period), the Fair Market Value exceeds the
Strike Price, the Participant has not exercised the SAR or the corresponding
Option (if applicable), and neither the SAR nor the corresponding Option (if
applicable) has expired, such SAR shall be deemed to have been exercised by the
Participant on such last day and the Company shall make the appropriate payment
therefor.

(d) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess, if any, of the Fair Market Value of
one share of Common Stock on the

 

12



--------------------------------------------------------------------------------

exercise date over the Strike Price, less an amount equal to any federal, state,
local and non-U.S. income and employment taxes required to be withheld. The
Company shall pay such amount in cash, in shares of Common Stock valued at Fair
Market Value, or any combination thereof, as determined by the Committee. Any
fractional shares of Common Stock shall be settled in cash.

9. Restricted Stock and Restricted Stock Units. (a) Generally. Each grant of
Restricted Stock and Restricted Stock Units shall be evidenced by an Award
agreement (whether in paper or electronic medium (including email or the posting
on a web site maintained by the Company or a third party under contract with the
Company)). Each such grant shall be subject to the conditions set forth in this
Section 9, and to such other conditions not inconsistent with the Plan as may be
reflected in the applicable Award agreement.

(b) Stock Certificates; Escrow or Similar Arrangement. Upon the grant of
Restricted Stock, the Committee shall cause a stock certificate registered in
the name of the Participant to be issued and, if the Committee determines that
the Restricted Stock shall be held by the Company or in escrow rather than
delivered to the Participant pending the release of the applicable restrictions,
the Committee may require the Participant to additionally execute and deliver to
the Company (i) an escrow agreement satisfactory to the Committee, if
applicable, and (ii) the appropriate stock power (endorsed in blank) with
respect to the Restricted Stock covered by such agreement. If a Participant
shall fail to execute an agreement evidencing an Award of Restricted Stock and,
if applicable, an escrow agreement and blank stock power within the amount of
time specified by the Committee, the Award shall be null and void. Subject to
the restrictions set forth in this Section 9 and the applicable Award agreement,
the Participant generally shall have the rights and privileges of a stockholder
as to such Restricted Stock, including without limitation the right to vote such
Restricted Stock. To the extent shares of Restricted Stock are forfeited, any
stock certificates issued to the Participant evidencing such shares shall be
returned to the Company, and all rights of the Participant to such shares and as
a stockholder with respect thereto shall terminate without further obligation on
the part of the Company.

(c) Vesting; Acceleration of Lapse of Restrictions. Except as provided below:
(i) the Restricted Period shall lapse with respect to 25% of the restricted
stock and restricted stock units on any of the first four anniversaries of the
Date of Grant; and (ii) the unvested portion of Restricted Stock and Restricted
Stock Units shall terminate and be forfeited upon termination of employment or
service of the Participant granted the applicable Award.

(d) Delivery of Restricted Stock and Settlement of Restricted Stock Units.
(i) Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award agreement. If an escrow arrangement is used,
upon such expiration, the Company shall deliver to the Participant, or his
beneficiary, without charge, the stock certificate evidencing the shares of
Restricted Stock that have not then been forfeited and with respect to which the
Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, at the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends,
upon the release of restrictions on such share and, if such share is forfeited,
the Participant shall have no right to such dividends (except as otherwise set
forth by the Committee in the applicable Award agreement).

 

13



--------------------------------------------------------------------------------

(ii) Unless otherwise provided by the Committee in an Award agreement, upon the
expiration of the Restricted Period with respect to any outstanding Restricted
Stock Units, the Company shall deliver to the Participant, or his beneficiary,
without charge, one share of Common Stock for each such outstanding Restricted
Stock Unit; provided, however, that the Committee may, in its sole discretion,
elect to (i) pay cash or part cash and part Common Stock in lieu of delivering
only shares of Common Stock in respect of such Restricted Stock Units or
(ii) defer the delivery of Common Stock (or cash or part Common Stock and part
cash, as the case may be) beyond the expiration of the Restricted Period. If a
cash payment is made in lieu of delivering shares of Common Stock, the amount of
such payment shall be equal to the Fair Market Value of the Common Stock as of
the date on which the Restricted Period lapsed with respect to such Restricted
Stock Units, less an amount equal to any federal, state, local and non-U.S.
income and employment taxes required to be withheld.

(e) Legends on Restricted Stock. Each certificate representing Restricted Stock
awarded under the Plan shall bear a legend substantially in the form of the
following in addition to any other information the Company deems appropriate
until the lapse of all restrictions with respect to such Common Stock:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE AFFINION GROUP HOLDINGS, INC. 2007 STOCK AWARD PLAN
AND A RESTRICTED STOCK AWARD AGREEMENT, BETWEEN AFFINION GROUP HOLDINGS, INC.
AND PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE
PRINCIPAL EXECUTIVE OFFICES OF AFFINION GROUP HOLDINGS, INC.

10. Stock Bonus Awards. The Committee may issue unrestricted Common Stock, or
other Awards denominated in Common Stock, under the Plan to Eligible Persons,
either alone or in tandem with other awards, in such amounts as the Committee
shall from time to time in its sole discretion determine. Each Stock Bonus Award
granted under the Plan shall be evidenced by an Award agreement (whether in
paper or electronic medium (including email or the posting on a web site
maintained by the Company or a third party under contract with the Company)).
Each Stock Bonus Award so granted shall be subject to such conditions not
inconsistent with the Plan as may be reflected in the applicable Award
agreement.

11. Performance Compensation Awards. (a) Generally. The Committee shall have the
authority, at the time of grant of any Award described in Sections 7 through 10
of the Plan, to designate such Award as a Performance Compensation Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code. The Committee shall have the authority to make an award of a cash
bonus to any Participant and designate such Award as a Performance Compensation
Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.

(b) Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have sole

 

14



--------------------------------------------------------------------------------

discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply and the Performance Formula. Within
the first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), the Committee shall,
with regard to the Performance Compensation Awards to be issued for such
Performance Period, exercise its discretion with respect to each of the matters
enumerated in the immediately preceding sentence and record the same in writing.

(c) Performance Criteria. The Performance Criteria that will be used to
establish the Performance Goal(s) shall be based on the attainment of specific
levels of performance of the Company (and/or one or more Affiliates, divisions
or operational units, or any combination of the foregoing) and shall include the
following: (i) net earnings or net income (before or after taxes); (ii) basic or
diluted earnings per share (before or after taxes); (iii) net revenue or revenue
growth; (iv) gross profit or gross profit growth; (v) operating profit (before
or after taxes); (vi) return measures (including, but not limited to, return on
assets, capital, invested capital, equity, or sales); (vii) cash flow
(including, but not limited to, operating cash flow, free cash flow, and cash
flow return on capital); (viii) earnings before or after taxes, interest,
depreciation and/or amortization; (ix) gross or operating margins;
(x) productivity ratios; (xi) share price (including, but not limited to, growth
measures and total stockholder return); (xii) expense targets; (xiii) margins;
(xiv) operating efficiency; (xv) objective measures of customer satisfaction;
(xvi) working capital targets; (xvii) measures of economic value added;
(xviii) inventory control; (xix) enterprise value; (xx) sales; (xxi) debt levels
and net debt; (xxii) timely launch of new facilities; (xxiii) client retention;
(xxiv) employee retention; (xxv) timely completion of new product rollouts; and
(xxvi) objective measures of personal targets, goals or completion of projects.
Any one or more of the Performance Criteria may be used on an absolute or
relative basis to measure the performance of the Company and/or one or more
Affiliates as a whole or any business unit(s) of the Company and/or one or more
Affiliates or any combination thereof, as the Committee may deem appropriate, or
any of the above Performance Criteria may be compared to the performance of a
selected group of comparison companies, or a published or special index that the
Committee, in its sole discretion, deems appropriate, or as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of Performance Goals
pursuant to the Performance Criteria specified in this paragraph. To the extent
required under Section 162(m) of the Code, the Committee shall, within the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), define in an objective fashion
the manner of calculating the Performance Criteria it selects to use for such
Performance Period and thereafter promptly communicate such Performance Criteria
to the Participant.

(d) Modification of Performance Goal(s). In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Criteria without obtaining stockholder approval of such alterations,
the Committee shall have sole discretion to make such alterations without
obtaining stockholder approval. The Committee is authorized at any time during
the first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), or at any time
thereafter to the extent the exercise of such authority at such time would not
cause the Performance

 

15



--------------------------------------------------------------------------------

Compensation Awards granted to any Participant for such Performance Period to
fail to qualify as “performance-based compensation” under Section 162(m) of the
Code, in its sole discretion, to adjust or modify the calculation of a
Performance Goal for such Performance Period, based on and in order to
appropriately reflect the following events: (i) asset write-downs;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (iv) any reorganization and restructuring programs;
(v) extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 (or any successor pronouncement thereto) and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to stockholders for the applicable
year; (vi) acquisitions or divestitures; (vii) any other specific unusual or
nonrecurring events, or objectively determinable category thereof;
(viii) foreign exchange gains and losses; and (ix) a change in the Company’s
fiscal year.

(e) Payment of Performance Compensation Awards. (i) Condition to Receipt of
Payment. Unless otherwise provided in the applicable Award agreement, a
Participant must be employed by the Company on the last day of a Performance
Period to be eligible for payment in respect of a Performance Compensation Award
for such Performance Period.

(ii) Limitation. A Participant shall be eligible to receive payment in respect
of a Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved; and (B) all or some of the portion of such
Participant’s Performance Compensation Award has been earned for the Performance
Period based on the application of the Performance Formula to such achieved
Performance Goals.

(iii) Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion.

(iv) Use of Negative Discretion. In determining the actual amount of an
individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion if, in its sole judgment, such
reduction or elimination is appropriate. The Committee shall not have the
discretion, except as is otherwise provided in the Plan, to (A) grant or provide
payment in respect of Performance Compensation Awards for a Performance Period
if the Performance Goals for such Performance Period have not been attained; or
(B) increase a Performance Compensation Award above the applicable limitations
set forth in Section 5 of the Plan.

(f) Timing of Award Payments. Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following completion of the certifications required by this
Section 11, but in no event later than two-and-one-half months following the end
of the fiscal year during which the Performance Period is completed.

 

16



--------------------------------------------------------------------------------

12. Changes in Capital Structure and Similar Events. In the event of (a) any
dividend or other distribution (whether in the form of cash, shares of Common
Stock, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, split-off,
combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event (including, without limitation, a Change in
Control) that affects the shares of Common Stock, or (b) unusual or nonrecurring
events (including, without limitation, a Change in Control) affecting the
Company, any Affiliate, or the financial statements of the Company or any
Affiliate, or changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange or inter-dealer
quotation system, accounting principles or law, such that in either case an
adjustment is determined by the Committee in its sole discretion to be necessary
or appropriate, then the Committee shall make any such adjustments in such
manner as it may deem equitable, including without limitation any or all of the
following:

(i) adjusting any or all of (A) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under the Plan (including, without limitation, adjusting
any or all of the limitations under Section 5 of the Plan) and (B) the terms of
any outstanding Award, including, without limitation, (1) the number of shares
of Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures (including, without
limitation, Performance Criteria and Performance Goals);

(ii) providing for a substitution or assumption of Awards, accelerating the
exercisability of, lapse of restrictions on, or termination of, Awards or
providing for a period of time for exercise prior to the occurrence of such
event; and

(iii) cancelling any one or more outstanding Awards and causing to be paid to
the holders thereof, in cash, shares of Common Stock, other securities or other
property, or any combination thereof, the value of such Awards, if any, as
determined by the Committee (which if applicable may be based upon the price per
share of Common Stock received or to be received by other stockholders of the
Company in such event), including without limitation, in the case of an
outstanding Option or SAR, a cash payment in an amount equal to the excess, if
any, of the Fair Market Value (as of a date specified by the Committee) of the
shares of Common Stock subject to such Option or SAR over the aggregate Exercise
Price or Strike Price of such Option or SAR, respectively (it being understood
that, in such event, any Option or SAR having a per share Exercise Price or
Strike Price equal to, or in excess of, the Fair Market Value of a share of
Common Stock subject thereto may be canceled and terminated without any payment
or consideration therefor);

 

17



--------------------------------------------------------------------------------

provided, however, that in the case of any “equity restructuring” (within the
meaning of the Financial Accounting Standards Board Statement of Financial
Accounting Standards No. 123 (revised 2004)), the Committee shall make an
equitable or proportionate adjustment to outstanding Awards to reflect such
equity restructuring. Any adjustment in Incentive Stock Options under this
Section 12 (other than any cancellation of Incentive Stock Options) shall be
made only to the extent not constituting a “modification” within the meaning of
Section 424(h)(3) of the Code, and any adjustments under this Section 12 shall
be made in a manner that does not adversely affect the exemption provided
pursuant to Rule 16b-3 under the Exchange Act, to the extent applicable. The
Company shall give each Participant notice of an adjustment hereunder and, upon
notice, such adjustment shall be conclusive and binding for all purposes.

13. Effect of Change in Control. Except to the extent otherwise provided in an
Award agreement, in the event of a Change in Control, notwithstanding any
provision of the Plan to the contrary, the Committee may provide that, with
respect to all or any portion of a particular outstanding Award or Awards:

(a) the then outstanding Options and SARs shall become immediately exercisable
as of a time prior to the Change in Control;

(b) the Restricted Period shall expire as of a time prior to the Change in
Control (including without limitation a waiver of any applicable Performance
Goals);

(c) Performance Periods in effect on the date the Change in Control occurs shall
end on such date, and (i) determine the extent to which Performance Goals with
respect to each such Performance Period have been met based upon such audited or
unaudited financial information or other information then available as it deems
relevant and (ii) cause the Participant to receive partial or full payment of
Awards for each such Performance Period based upon the Committee’s determination
of the degree of attainment of the Performance Goals, or assuming that the
applicable “target” levels of performance have been attained or on such other
basis determined by the Committee; and

(d) cause Awards previously deferred to be settled in full as soon as
practicable.

To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (a) through (d) shall occur in a manner and at a
time which allows affected Participants the ability to participate in the Change
in Control transactions with respect to the Common Stock subject to their
Awards.

14. Amendments and Termination. (a) Amendment and Termination of the Plan. The
Board may amend, alter, suspend, discontinue, or terminate the Plan or any
portion thereof at any time; provided, that (i) no amendment to Section 11(c) or
Section 14(b) (to the extent required by the proviso in such Section 14(b))
shall be made without stockholder approval and (ii) no such amendment,
alteration, suspension, discontinuation or termination shall be made without
stockholder approval if such approval is necessary to comply with any tax or
regulatory requirement applicable to the Plan (including, without limitation, as
necessary to comply with

 

18



--------------------------------------------------------------------------------

any rules or requirements of any securities exchange or inter-dealer quotation
system on which the shares of Common Stock may be listed or quoted or to prevent
the Company from being denied a tax deduction under Section 162(m) of the Code);
provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary.

(b) Amendment of Award Agreements. The Committee may, to the extent consistent
with the terms of any applicable Award agreement, waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted or the associated Award agreement, prospectively
or retroactively; provided that any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
and adversely affect the rights of any Participant with respect to any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant; provided, further, that without stockholder approval,
except as otherwise permitted under Section 12 of the Plan, (i) no amendment or
modification may reduce the Exercise Price of any Option or the Strike Price of
any SAR, (ii) the Committee may not cancel any outstanding Option or SAR and
replace it with a new Option or SAR, another Award or cash and (iii) the
Committee may not take any other action that is considered a “repricing” for
purposes of the stockholder approval rules of the applicable securities exchange
or inter-dealer quotation system on which the Common Stock is listed or quoted.

15. General. (a) Award Agreements. Each Award under the Plan shall be evidenced
by an Award agreement, which shall be delivered to the Participant (whether in
paper or electronic medium (including email or the posting on a web site
maintained by the Company or a third party under contract with the Company)) and
shall specify the terms and conditions of the Award any rules applicable
thereto, including without limitation, the effect on such Award of the death,
disability or termination of employment or service of a Participant, or of such
other events as may be determined by the Committee.

(b) Nontransferability. (i) Each Award shall be exercisable only by a
Participant during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative. No Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or an Affiliate; provided that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

(ii) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award agreement to preserve the purposes of
the Plan, to: (A) any person who is a “family member” of the Participant, as
such term is used in the instructions to Form S-8 under the Securities Act
(collectively, the “Immediate Family Members”); (B) a trust solely for the
benefit of the Participant and his or her Immediate Family Members; or (C) a
partnership or

 

19



--------------------------------------------------------------------------------

limited liability company whose only partners or stockholders are the
Participant and his or her Immediate Family Members; or (D) any other transferee
as may be approved either (I) by the Board or the Committee in its sole
discretion, or (II) as provided in the applicable Award agreement. (each
transferee described in clauses (A), (B) (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided, that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.

(iii) The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (A) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (B) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the shares of Common Stock to be
acquired pursuant to the exercise of such Option if the Committee determines,
consistent with any applicable Award agreement, that such a registration
statement is necessary or appropriate; (C) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the
Participant under the Plan or otherwise; and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of the Plan and the applicable Award agreement
shall continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in the Plan and the applicable
Award agreement.

(c) Tax Withholding. (i) A Participant shall be required to pay to the Company
or any Affiliate, and the Company or any Affiliate shall have the right and is
hereby authorized to withhold, from any cash, shares of Common Stock, other
securities or other property deliverable under any Award or from any
compensation or other amounts owing to a Participant, the amount (in cash,
Common Stock, other securities or other property) of any required withholding
taxes in respect of an Award, its exercise, or any payment or transfer under an
Award or under the Plan and to take such other action as may be necessary in the
opinion of the Committee or the Company to satisfy all obligations for the
payment of such withholding and taxes.

(ii) Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding liability by (A) the delivery of shares of Common Stock
(which are not subject to any pledge or other security interest and are Mature
Shares) owned by the Participant having a Fair Market Value equal to such
withholding liability or (B) having the Company withhold from the number of
shares of Common Stock otherwise issuable or deliverable pursuant to the
exercise or settlement of the Award a number of shares with a Fair Market Value
equal to such withholding liability (but no more than the minimum required
statutory withholding liability).

(d) No Claim to Awards; No Rights to Continued Employment; Waiver. No employee
of the Company or an Affiliate, or other person, shall have any claim or right
to be

 

20



--------------------------------------------------------------------------------

granted an Award under the Plan or, having been selected for the grant of an
Award, to be selected for a grant of any other Award. There is no obligation for
uniformity of treatment of Participants or holders or beneficiaries of Awards.
The terms and conditions of Awards and the Committee’s determinations and
interpretations with respect thereto need not be the same with respect to each
Participant and may be made selectively among Participants, whether or not such
Participants are similarly situated. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or an Affiliate, nor shall it be
construed as giving any Participant any rights to continued service on the
Board. The Company or any of its Affiliates may at any time dismiss a
Participant from employment or discontinue any consulting relationship, free
from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or any Award agreement.

(e) International Participants. With respect to Participants who reside or work
outside of the United States of America and who are not (and who are not expect
to be) “covered employees” within the meaning of Section 162(m) of the Code, the
Committee may in its sole discretion amend the terms of the Plan or outstanding
Awards with respect to such Participants in order to conform such terms with the
requirements of local law or to obtain more favorable tax or other treatment for
a Participant, the Company or its Affiliates.

(f) Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon his death. A Participant may, from time to time,
revoke or change his beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by a Participant, the beneficiary shall be deemed to be his
or her spouse or, if the Participant is unmarried at the time of death, his or
her estate.

(g) Termination of Employment/Service. Unless determined otherwise by the
Committee at any point following such event: (i) neither a temporary absence
from employment or service due to illness, vacation or leave of absence nor a
transfer from employment or service with the Company to employment or service
with an Affiliate (or vice-versa) shall be considered a termination of
employment or service with the Company or an Affiliate; and (ii) if a
Participant’s employment with the Company and its Affiliates terminates, but
such Participant continues to provide services to the Company and its Affiliates
in a non-employee capacity (or vice-versa), such change in status shall not be
considered a termination of employment with the Company or an Affiliate.

(h) No Rights as a Stockholder. Except as otherwise specifically provided in the
Plan or any Award agreement, no person shall be entitled to the privileges of
ownership in respect of shares of Common Stock that are subject to Awards
hereunder until such shares have been issued or delivered to that person.

 

21



--------------------------------------------------------------------------------

(i) Government and Other Regulations. (i) The obligation of the Company to
settle Awards in Common Stock or other consideration shall be subject to all
applicable laws, rules, and regulations, and to such approvals by governmental
agencies as may be required. Notwithstanding any terms or conditions of any
Award to the contrary, the Company shall be under no obligation to offer to sell
or to sell, and shall be prohibited from offering to sell or selling, any shares
of Common Stock pursuant to an Award unless such shares have been properly
registered for sale pursuant to the Securities Act with the Securities and
Exchange Commission or unless the Company has received an opinion of counsel,
satisfactory to the Company, that such shares may be offered or sold without
such registration pursuant to an available exemption therefrom and the terms and
conditions of such exemption have been fully complied with. The Company shall be
under no obligation to register for sale under the Securities Act any of the
shares of Common Stock to be offered or sold under the Plan. The Committee shall
have the authority to provide that all certificates for shares of Common Stock
or other securities of the Company or any Affiliate delivered under the Plan
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan, the applicable Award agreement, the
federal securities laws, or the rules, regulations and other requirements of the
Securities and Exchange Commission, any securities exchange or inter-dealer
quotation system upon which such shares or other securities are then listed or
quoted and any other applicable federal, state, local or non-U.S. laws, and,
without limiting the generality of Section 9 of the Plan, the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions. Notwithstanding any provision in the Plan to the
contrary, the Committee reserves the right to add any additional terms or
provisions to any Award granted under the Plan that it in its sole discretion
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.

(ii) The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
shares of Common Stock from the public markets, the Company’s issuance of Common
Stock to the Participant, the Participant’s acquisition of Common Stock from the
Company and/or the Participant’s sale of Common Stock to the public markets,
illegal, impracticable or inadvisable. If the Committee determines to cancel all
or any portion of an Award in accordance with the foregoing, the Company shall
pay to the Participant an amount equal to the excess of (A) the aggregate Fair
Market Value of the shares of Common Stock subject to such Award or portion
thereof canceled (determined as of the applicable exercise date, or the date
that the shares would have been vested or delivered, as applicable), over
(B) the aggregate Exercise Price or Strike Price (in the case of an Option or
SAR, respectively) or any amount payable as a condition of delivery of shares of
Common Stock (in the case of any other Award). Such amount shall be delivered to
the Participant as soon as practicable following the cancellation of such Award
or portion thereof.

(j) Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for his affairs because of illness or accident, or is a minor, or has died, then
any payment due to such person or his estate (unless a prior claim therefor has
been made by a duly appointed legal representative) may, if the Committee so
directs the Company, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed

 

22



--------------------------------------------------------------------------------

by the Committee to be a proper recipient on behalf of such person otherwise
entitled to payment. Any such payment shall be a complete discharge of the
liability of the Committee and the Company therefor.

(k) Nonexclusivity of the Plan. Neither the adoption of this Plan by the Board
nor the submission of this Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options otherwise than under this
Plan, and such arrangements may be either applicable generally or only in
specific cases.

(l) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on the one hand, and a
Participant or other person or entity, on the other hand. No provision of the
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under the
Plan other than as unsecured general creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under general law.

(m) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company and its Affiliates and/or any other information furnished in connection
with the Plan by any agent of the Company or the Committee or the Board, other
than himself.

(n) Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

(o) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.

(p) Severability. If any provision of the Plan or any Award or Award agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

 

23



--------------------------------------------------------------------------------

(q) Obligations Binding on Successors. The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Company, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Company.

(r) Code Section 162(m) Approval. If so determined by the Committee, (i) the
Plan shall be approved by the stockholders of the Company no later than the
first meeting of stockholders at which directors are to be elected that occurs
after the close of the third calendar year following the calendar year in which
the Company’s initial public offering, if any, occurs, and (ii) the provisions
of the Plan regarding Performance Compensation Awards shall be disclosed and
reapproved by stockholders no later than the first stockholder meeting that
occurs in the fifth year following the year in which stockholders previously
approved such provisions following the Company’s initial public offering, if
any, in each case in order for certain Awards granted after such time to be
exempt from the deduction limitations of Section 162(m) of the Code. Nothing in
this clause, however, shall affect the validity of Awards granted after such
time if such stockholder approval has not been obtained.

(s) Expenses; Gender; Titles and Headings. The expenses of administering the
Plan shall be borne by the Company and its Affiliates. Masculine pronouns and
other words of masculine gender shall refer to both men and women. The titles
and headings of the sections in the Plan are for convenience of reference only,
and in the event of any conflict, the text of the Plan, rather than such titles
or headings shall control.

(t) Other Agreements. Notwithstanding the above, the Committee may require, as a
condition to the grant of and/or the receipt of shares of Common Stock under an
Award, that the Participant execute lock-up, stockholder or other agreements, as
it may determine in its sole and absolute discretion.

(u) Payments. Participants shall be required to pay, to the extent required by
applicable law, any amounts required to receive shares of Common Stock under any
Award made under the Plan.

* * *

As adopted by the Board of Directors of

Affinion Group Holdings, Inc. on November 7, 2007.

 

24